            Case 5:19-cv-01159-XR Document 1 Filed 09/25/19 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

ROBERT LISERIO,                                  §
                                                 §
       PLAINTIFF,                                §
                                                 §
V.                                               §        CIVIL ACTION NO. 5:19-cv-01159
                                                 §
COLT OILFIELD SERVICES, LLC,                     §
ROY E. (EDDIE) AGUILAR, TOTAL                    §
TANK SYSTEMS, LLC, AND                           §
TERRY BOOKER,                                    §
                                                 §
       DEFENDANTS.                               §


                          DEFENDANTS’ NOTICE OF REMOVAL


TO THE HONORABLE JUDGE OF SAID COURT:

       COME NOW, Colt Oilfield Services, LLC (“Colt”), Roy E. (Eddie) Aguilar (“Aguilar”),

Total Tank Systems, LLC (“Total Tank”), and Terry Booker (“Booker”), (collectively

“Defendants”), Defendants in the above-styled and numbered cause and hereby files this Notice

of Removal, removing this action brought by Plaintiff Robert Liserio (“Plaintiff”) from the 438th

Judicial District Court of Bexar County, Texas, where the action is currently pending, to this Court

on the basis of diversity of citizenship jurisdiction pursuant to 28 U.S.C. §§ 1332(a), 1441(a) and

(b) and 1446, and respectfully represents to the Court the following:

                                 DESCRIPTION OF ACTION

       1.      On September 16, 2019, Plaintiff filed a civil action entitled Robert Liserio v. Colt

Oilfield Services, LLC, Roy E. (Eddie) Aguilar, Total Tank Systems, LLC, and Terry Booker, in

the 438th Judicial District, bearing Cause No. 2019-CI-19395. On or about September 24, 2019,

Plaintiff’s attorney emailed a copy of Plaintiff’s Original Petition to Defendants’ attorney. In the

                                            Page 1 of 4
             Case 5:19-cv-01159-XR Document 1 Filed 09/25/19 Page 2 of 4




action, Plaintiff seeks to address allegations of breach of contract, breach of fiduciary duties,

breach of good faith among members of the joint venture, conversion, and seeks to implement a

constructive trust and continuing accounting. See Exhibit A attached hereto, Plaintiff’s Original

Petition.

                                 DIVERSITY JURISDICTION

        2.     Pursuant to 28 U.S.C. § 1332(a), the United States District Courts shall have

original jurisdiction of qualifying civil actions in which there is complete diversity-of-citizenship

and the amount in controversy exceeds $75,000.00.

        3.     Plaintiff’s Original Petition alleges that Plaintiff is an individual who is a citizen of

the Wyoming. (Ex. A, Plaintiff’s Original Petition ¶4.)

        4.     Defendant Colt Oilfield Services, LLC, is a Texas limited liability company with

its principal place of business in Bexar County, Texas. Defendant Colt is therefore a citizen of

Texas for diversity-of-citizenship purposes.

        5.     Defendant Roy E. (Eddie) Aguilar is an individual who is a citizen of Texas.

        6.     Defendant Total Tank Systems, LLC, is a Texas limited liability company with its

principal place of business in Bexar County, Texas. Therefore, Defendant Total Tank Systems,

LLC, is a citizen of Texas for diversity-of-citizenship purposes.

        7.     Defendant Terry Booker is an individual who is a citizen of Texas.

        8.     The threshold $75,000.00 amount-in-controversy requirement for diversty-of-

citizenship jurisdiction is satisfied. Plaintiff has represented that he seeks damages in excess of

$1,000,000.00. See Ex. A, Plaintiff’s Original Petition ¶2.

        9.     None of the above-named Defendants have been served with process.




                                             Page 2 of 4
             Case 5:19-cv-01159-XR Document 1 Filed 09/25/19 Page 3 of 4




                              PROCEDURAL REQUIREMENTS

       10.     Defendants satisfy the procedural requirements for removal to this Court.

       11.     Pursuant to 28 U.S.C. §1441(a), venue is proper in this Court, as it is the district

and division embracing the place where the State Court Action is pending.

       12.     Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders served

in the State Court Action are attached hereto as Exhibit B.

       13.     Pursuant to 28 U.S.C. § 1446(b)(1), this Notice of Removal is timely filed because

it was filed within thirty days of Defendant’s receipt of a copy of the initial pleadings.

       14.     Pursuant to 28 U.S.C. §1446(d), a copy of this Notice of Removal will be served

upon Plaintiff’s counsel and a copy filed with the Clerk of Court for the 438th Judicial District

Court of Bexar County, Texas.

                                          CONCLUSION

       15.     Removal to this Court is proper because, as set forth above, this Court has original

jurisdiction over Plaintiff’s claims based on diversity of citizenship, and Defendant has satisfied

the procedural requirements for removal.

       WHEREFORE, PREMISES CONSIDERED, Defendants respectfully give notice of

and remove the action to this Court.

Dated: September 25, 2019

                                               Respectfully submitted,

                                               GOODE CASSEB JONES
                                               RIKLIN CHOATE & WATSON, P.C.
                                               2122 North Main Avenue
                                               San Antonio, Texas 78212
                                               Tel: (210) 733-6030
                                               Fax: (210) 733-0330

                                         By: _/s/ Kyle C. Watson_______________________

                                             Page 3 of 4
          Case 5:19-cv-01159-XR Document 1 Filed 09/25/19 Page 4 of 4




                                           Kyle C. Watson
                                           State Bar No. 20971100
                                           watson@goodelaw.com
                                           Jenna C. Castleman
                                           State Bar No. 24105583
                                           castleman@goodelaw.com

                                           ATTORNEYS FOR DEFENDANTS

                              CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing has been delivered via
electronic mail on this 25th day of September, 2019 to:

       Shelby A. Jordan

       JORDAN HOLZER & ORTIZ, P.C.
       500 N. Shoreline Blvd., Suite 900
       Corpus Christi, Texas 78401
       sjordan@jhwclaw.com


                                                  _/s/ Jenna C. Castleman_____________
                                                  Jenna C. Castleman




                                         Page 4 of 4
